Action by plaintiff-wife for personal injuries suffered by a fall, caused by a hole in the pavement within the track area of the appellant Transit Corporation, and by her husband for loss of consortium and medical expenses. On appeal by defendant-appellant, the judgment is unanimously affirmed, with costs to the plaintiffis-appellants. On appeal by plaintiffs-appellants, the judgment, in so far as appealed from, is unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.